
	
		II
		Calendar No. 60
		112th CONGRESS
		1st Session
		S. 890
		IN THE SENATE OF THE UNITED STATES
		
			May 5, 2011
			Mr. Leahy (for himself,
			 Mr. Grassley, Ms. Klobuchar, and Mr.
			 Coons) introduced the following bill; which was read twice and
			 referred to the
			 Committee on the
			 Judiciary
		
		
			May 19, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To establish the supplemental fraud fighting account, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fighting Fraud to Protect
			 Taxpayers Act of 2011.
		2.Department of
			 Justice Working Capital Fund reformsSection 11013(a) of the 21st Century
			 Department of Justice Appropriations Authorization Act (28 U.S.C. 527 note) is
			 amended—
			(1)by striking
			 Notwithstanding and inserting the following:
				
					(1)DefinitionsIn
				this subsection—
						(A)the term
				covered amounts means—
							(i)the unobligated
				balances in the debt collection management account; and
							(ii)the unobligated
				balances in the supplemental fraud fighting account;
							(B)the term
				debt collection management account means the account established
				in the Department of Justice Working Capital Fund under paragraph (2);
						(C)the term
				fraud offense includes—
							(i)an offense under
				section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1) and an
				offense under section 104 or 104A of the Foreign Corrupt Practices Act of 1977
				(15 U.S.C. 78dd–2 and 78dd–3);
							(ii)a securities
				fraud offense, as defined in section 3301 of title 18, United States
				Code;
							(iii)a fraud offense
				relating to a financial institution or a federally related mortgage loan, as
				defined in section 3 of the Real Estate Settlement Procedures Act of 1974 (12
				U.S.C. 2602), including an offense under section 152, 157, 1004, 1005, 1006,
				1007, 1011, or 1014 of title 18, United States Code;
							(iv)an offense
				involving procurement fraud, including defective pricing, bid rigging, product
				substitution, misuse of classified or procurement sensitive information, grant
				fraud, fraud associated with labor mischarging, and fraud involving foreign
				military sales;
							(v)an offense under
				the Internal Revenue Code of 1986 involving fraud;
							(vi)an action under
				subchapter III of chapter 37 of title 31, United States Code (commonly known as
				the False Claims Act), and an offense under chapter 15 of title
				18, United States Code;
							(vii)an offense
				under section 1029, 1030, or 1031 of title 18, United States Code; and
							(viii)an offense
				under chapter 63 of title 18, United States Code; and
							(D)the term
				supplemental fraud fighting account means the supplemental fraud
				fighting account established in the Department of Justice Working Capital Fund
				under paragraph (3)(A).
						(2)Debt collection
				management
				accountNotwithstanding
					;
			(2)by striking
			 Such amounts and inserting Subject to paragraph (4), such
			 amounts; and
			(3)by adding at the
			 end the following:
				
					(3)Supplemental
				fraud fighting account
						(A)EstablishmentThere
				is established as a separate account in the Department of Justice Working
				Capital Fund established under section 527 of title 28, United States Code, a
				supplemental fraud fighting account.
						(B)Crediting of
				amountsNotwithstanding section 3302 of title 31, United States
				Code, or any other statute affecting the crediting of collections, the Attorney
				General may credit, as an offsetting collection, to the supplemental fraud
				fighting account up to 0.5 percent of all amounts collected pursuant to civil
				debt collection litigation activities of the Department of Justice.
						(C)Use of
				funds
							(i)In
				generalSubject to clause (ii), the Attorney General may use
				amounts in the supplemental fraud fighting account for the cost (including
				equipment, salaries and benefits, travel and training, and interagency task
				force operations) of the investigation of and conduct of criminal, civil, or
				administrative proceedings relating to fraud offenses.
							(ii)LimitationThe
				Attorney General may not use amounts in the supplemental fraud fighting account
				for the cost of the investigation of or the conduct of criminal, civil, or
				administrative proceedings relating to—
								(I)an offense under
				section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1);
				or
								(II)an offense under
				section 104 or 104A of the Foreign Corrupt Practices Act of 1977 (15 U.S.C.
				78dd–2 and 78dd–3).
								(D)ConditionsSubject
				to paragraph (4), amounts in the supplemental fraud fighting account shall
				remain available until expended and shall be subject to the terms and
				conditions of the Department of Justice Working Capital Fund.
						(4)Maximum
				amount
						(A)In
				generalThere are rescinded all covered amounts in excess of
				$175,000,000 at the end of fiscal year 2012 and the end of each fiscal year
				thereafter.
						(B)RatioFor
				any rescission under subparagraph (A), the Secretary of the Treasury shall
				rescind amounts from the debt collection management account and the
				supplemental fraud fighting account in a ratio of 6 dollars to 1 dollar,
				respectively.
						(5)Annual
				reportNot later than 6 months after the date of enactment of the
				Taxpayer Protection and Fraud Enforcement Act of 2011, and every year
				thereafter, the Attorney General shall submit to Congress a report that
				identifies, for the most recent fiscal year before the date of the
				report—
						(A)the amount
				credited to the debt collection management account and the amount credited to
				the supplemental fraud fighting account from civil debt collection litigation,
				which shall include, for each account—
							(i)a
				comprehensive description of the source of the amount credited; and
							(ii)a list the civil
				actions and settlements from which amounts were collected and credited to the
				account;
							(B)the amount
				expended from the debt collection management account for civil debt collection,
				which shall include a comprehensive description of the use of amounts in the
				account that identifies the amount expended for—
							(i)paying the costs
				of processing and tracking civil and criminal debt-collection
				litigation;
							(ii)financial
				systems;
							(iii)debt-collection-related
				personnel expenses;
							(iv)debt-collection-related
				administrative expenses; and
							(v)debt-collection-related
				litigation expenses;
							(C)the amounts
				expended from the supplemental fraud fighting account and the justification for
				the expenditure of such amounts; and
						(D)the unobligated
				balance in the debt collection management account and the unobligated balance
				in the supplemental fraud fighting account at the end of the fiscal
				year.
						.
			3.Reimbursement of
			 costs awarded in False Claims Act prosecutionsSection 3729(a)(3) of title 31, United
			 States Code, is amended by adding at the end the following: Any costs
			 paid under this paragraph shall be credited to the appropriations accounts of
			 the executive agency from which the funds used for the costs of the civil
			 action were paid..
		4.Interlocutory
			 appeals of suppression or exclusion of evidenceSection 3731 of title 18, United States
			 Code, is amended in the second undesignated paragraph by inserting
			 Attorney General, the Deputy Attorney General, an Assistant Attorney
			 General, or the after an indictment or information, if
			 the.
		5.Extension of
			 international money laundering statute to tax evasion crimesSection 1956(a)(2)(A) of title 18, United
			 States Code, is amended—
			(1)by striking intent to
			 promote— and inserting the following: “intent to—
				
					(i)promote
					;
				and
			(2)by adding at the end the following:
				
					(ii)engage in conduct constituting a violation
				of section 7201 or 7206 of the Internal Revenue Code of 1986;
				or
					.
			6.Strengthening
			 the prohibition against trafficking in passwordsSection 1030(a)(6) of title 18, United
			 States Code, is amended—
			(1)in the matter preceding subparagraph (A),
			 by inserting protected before computer;
			 and
			(2)by striking , if— and all
			 that follows and inserting ; or.
			7.Clarifying venue
			 for Federal mail fraud offenses
			(a)In
			 generalSection 3237(a) of title 18, United States Code, is
			 amended in the second undesignated paragraph by adding before the period at the
			 end the following: or in any district in which an act in furtherance of
			 the offense is committed.
			(b)Section
			 headingSection 3237 of title 18, United States Code, is amended
			 in the section heading by striking begun and all that follows
			 and inserting taking place
			 in more than one district.
			(c)Table of
			 sectionsThe table of sections for chapter 211 of title 18,
			 United States Code, is amended by striking the item relating to section 3237
			 and inserting the following:
				
					
						3237. Offenses taking place in more than
				one
				district.
					
					.
			8.Expansion of
			 authority of Secret ServiceSection 3056 of title 18, United States
			 Code, is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by inserting 641, 656, 657,
			 after 510,; and
					(ii)by
			 striking 493, 657, and inserting 493,; and
					(B)in paragraph (3),
			 by striking federally insured; and
				(2)by adding at the end the following:
				
					(h)(1)For any undercover
				investigative operation of the United States Secret Service that is necessary
				for the detection and prosecution of a crime against the United States, the
				United States Secret Service may—
							(A)use amounts appropriated for the
				United States Secret Service, including unobligated balances available from
				prior fiscal years, to—
								(i)purchase property, buildings, and
				other facilities and lease space within the United States (including the
				District of Columbia and the territories and possessions of the United States),
				without regard to sections 1341 and 3324 of title 31, section 8141 of title 40,
				and sections 3901, 4501 through 4506, 6301, and 6306(a) of title 41; and
								(ii)establish, acquire, and operate on
				a commercial basis proprietary corporations and business entities as part of
				the undercover investigative operation, without regard to sections 9102 and
				9103 of title 31;
								(B)deposit in banks and other financial
				institutions amounts appropriated for the United States Secret Service,
				including unobligated balances available from prior fiscal years, and the
				proceeds from the undercover investigative operation, without regard to section
				648 of this title and section 3302 of title 31; and
							(C)use the proceeds from the undercover
				investigative operation to offset necessary and reasonable expenses incurred in
				the undercover investigative operation, without regard to section 3302 of title
				31.
							(2)The authority under paragraph (1) may
				be exercised only upon a written determination by the Director of the United
				States Secret Service (in this subsection referred to as the
				Director) that the action being authorized under paragraph (1) is
				necessary for the conduct of an undercover investigative operation. A
				determination under this paragraph may continue in effect for the duration of
				an undercover investigative operation, without fiscal year limitation.
						(3)If the Director authorizes the
				proceeds from an undercover investigative operation to be used as described in
				subparagraph (B) or (C) of paragraph (1), as soon as practicable after the
				proceeds are no longer necessary for the conduct of the undercover
				investigative operation, the proceeds remaining shall be deposited in the
				general fund of the Treasury as miscellaneous receipts.
						(4)As early as the Director determines
				practicable before the date on which a corporation or business entity
				established or acquired under paragraph (1)(A)(ii) with a net value of more
				than $50,000 is to be liquidated, sold, or otherwise disposed of, the Director
				shall notify the Secretary of Homeland Security regarding the circumstances of
				the corporation or business entity and the liquidation, sale, or other
				disposition. The proceeds of the liquidation, sale, or other disposition, after
				obligations are met, shall be deposited in the general fund of the Treasury as
				miscellaneous receipts.
						(5)(A)The Director
				shall—
								(i)on a quarterly basis, conduct detailed
				financial audits of closed undercover investigative operations for which a
				written determination is made under paragraph (2); and
								(ii)submit to the Secretary of Homeland
				Security a written report of the results of each audit conducted under clause
				(i).
								(B)On the date on which the budget of
				the President is submitted under section 1105(a) of title 31 for each year, the
				Secretary of Homeland Security shall submit to the Committee on Appropriations
				of the Senate and the Committee on Appropriations of the House of
				Representatives a report summarizing the audits conducted under subparagraph
				(A)(i) relating to the previous fiscal
				year.
							.
			9.False claims
			 settlements
			(a)Reports by
			 Attorney GeneralNot later than November 1 of each year, the
			 Attorney General shall submit to the Committee on the Judiciary of the Senate
			 and the Committee on the Judiciary of the House of Representatives a report
			 that describes each settlement or compromise of any claim, suit, or other
			 action entered into with the Department of Justice that—
				(1)relates to an
			 alleged violation of section 1031 of title 18, United States Code, or section
			 3729 of title 31, United States Code (including all settlements of alternative
			 remedies); and
				(2)results from a
			 claim for damages of more than $100,000.
				(b)Contents of
			 reportsThe description of each settlement or compromise required
			 to be included in an annual report under subsection (a) shall include—
				(1)the total amount
			 of the settlement or compromise and the portions of the settlement attributable
			 to violations of various statutory authorities;
				(2)the amount of
			 actual damages, or if the amount of actual damages is not available a good
			 faith estimate of the damages, that have been sustained and the minimum and
			 maximum potential civil penalties that may be incurred as a consequence of the
			 conduct of the defendant that is the subject of the settlement or
			 compromise;
				(3)the basis for any
			 estimate of damages sustained and the potential civil penalties
			 incurred;
				(4)the amount of the
			 settlement that represents damages and the multiplier or percentage of the
			 actual damages used in determining the amount to be paid under the settlement
			 or compromise;
				(5)the amount of the
			 settlement that represents civil penalties and the percentage of the maximum
			 potential civil penalty to be paid under the settlement or compromise;
				(6)the amount of the
			 settlement that represents criminal fines and a statement of the basis for the
			 fines;
				(7)a description of
			 the period during which the matter to which the settlement or compromise
			 relates was pending, including—
					(A)the date on which
			 the complaint was originally filed;
					(B)a description of
			 the period the matter remained under seal;
					(C)the date on which
			 the Department of Justice determined whether to intervene in the case;
			 and
					(D)the date on which
			 the settlement or compromise was finalized;
					(8)whether a
			 defendant or any division, subsidiary, affiliate, or related entity of a
			 defendant had previously entered into a settlement or compromise relating to
			 section 1031 of title 18, United States Code, or section 3730(b) of title 31,
			 United States Code, and, if so, the date of and amount to be paid under each
			 such settlement or compromise;
				(9)whether a
			 defendant or any division, subsidiary, affiliate, or related entity of a
			 defendant—
					(A)entered into a
			 corporate integrity agreement relating to the settlement or compromise;
					(B)entered into a
			 deferred prosecution agreement or nonprosecution agreement relating to the
			 settlement or compromise; or
					(C)(i)previously entered
			 into—
							(I)a corporate integrity agreement relating
			 to a settlement or compromise relating to a different violation of section
			 3730(b) of title 31, United States Code; or
							(II)a deferred prosecution agreement or
			 nonprosecution agreement relating to a settlement or compromise relating to a
			 different violation of section 1031 of title 18, United States Code; and
							(ii)if the defendant had entered an
			 agreement described in clause (i), whether the agreement applied to the conduct
			 that is the subject of the settlement or compromise described in the report or
			 similar conduct;
						(10)for a settlement
			 involving Medicaid, the amounts paid to the Federal Government and to each
			 State participating in the settlement or compromise;
				(11)whether civil
			 investigative demands were issued in process of investigating the matter to
			 which the settlement or compromise relates;
				(12)for a qui tam
			 action—
					(A)the percentage of
			 the settlement amount awarded to the relator; and
					(B)whether the
			 relator requested a fairness hearing relating to the percentage received by the
			 relator or the total amount of the settlement;
					(13)the extent to
			 which officers of the agency that was the victim of the loss resolved by the
			 settlement or compromise participated in the settlement negotiations;
			 and
				(14)the extent to
			 which a relator or counsel for a relators participated in the settlement
			 negotiations.
				10.Aggravated
			 identity theft and fraud
			(a)In
			 generalSection 1028A of
			 title 18, United States Code, is amended in the section heading by adding
			 and
			 fraud at the end.
			(b)Technical and conforming
			 amendmentThe table of
			 sections for chapter 47 of title 18, United States Code, is amended by striking
			 the item relating to section 1028A and inserting the following:
				
					
						1028A. Aggravated identity theft and
				fraud.
					
					.
			11.Fraud and
			 related activity in connection with identification documents, authentication
			 features, and information
			(a)In
			 generalSection 1028(a)(7) of
			 title 18, United States Code, is amended by inserting (including an
			 organization) after person.
			(b)Technical and
			 conforming amendmentThe table of sections for chapter 47 of
			 title 18, United States Code, is amended by striking the item relating to
			 section 1028 and inserting the following:
				
					
						1028. Fraud and related activity in connection with
				identification documents, authentication features, and
				information.
					
					.
			
	
		May 19, 2011
		Reported without amendment
	
